Order issued July 19, 2019




                                      In The
                                Court of Appeals
                                     For The
                             First District of Texas

                                NO. 01-19-00295-CV

KATHRYN PASCH, ANDREW PASCH AND PASCH ENTERPRISES LLC,
                      Appellants

                                        V.

TLMA, LLC, DONALD WAYNE PADDACK JR, SCOTT CHRISTOPHER
       JONES, AND MICHAEL VINCENT SCIONTI, Appellees

                     On Appeal from 434th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-DCV-243809


                       MEMORANDUM ORDER
                    OF REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this appeal for resolution

by mediation. See TEX. CIV. PRAC. & REM. CODE §§ 154.021, 154.022(a), 154.023.

Accordingly, the Court orders that this appeal be referred to mediation unless any
party to the appeal files an objection with the Clerk of this Court within ten days

after receiving this order. See id. § 154.022(b).

      The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services.1 See id. §§ 154.052, 154.054(a).

      The Court sets the following deadlines:

      •      No later than 15 days from the date that this order is issued, the
      parties shall file with the Clerk of this Court a completed “Parties’
      Notification to Court of Mediator.”          This document can be
      downloaded from the forms page of the Court’s website at
      http://www.txcourts.gov/1stcoa.

      •      No later than 45 days from the date that this order is issued, the
      parties shall conduct the mediation.

      •     No later than two days from the conclusion of the mediation,
      the parties and the mediator shall advise the Clerk of this Court in
      writing whether the parties did or did not settle the underlying dispute.

      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the

parties in reaching a settlement of their dispute, but may not compel or coerce the

parties to enter into a settlement agreement.          See id. § 154.053(a).       All


  1   The Court does not recommend mediators. Mediation information is
      available from the Dispute Resolution Center of Harris County ((713) 755-
      8274 and https://drc.harriscountytx.gov/), the Fort Bend Dispute Resolution
      Center ((281) 342-5000), the Alternate Dispute Resolution Section of the
      State Bar of Texas (http://www.texasadr.org/), and other groups. The parties
      are not required to use a mediator recommended or listed by these groups.
communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073. The Clerk of this Court,

however, will file this order, any objection to this order, and the completed

“Parties’ Notification to Court of Mediator” with the other documents filed in this

appeal that are available for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their

counsel during the settlement process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).

      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.



                                              /s/ Sherry Radack
                                              Chief Justice Sherry Radack
                                              Acting Individually